Exhibit 10.34

BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN
 RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS AWARD AGREEMENT (the “Award Agreement”) is made effective as of November
15, 2013 (the “Date of Grant”) between B/E Aerospace, Inc., a Delaware
corporation (the “Company”), Thomas P. McCaffrey (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).
 
WHEREAS, the Company desires to grant the Restricted Stock Units provided for
herein to the Participant pursuant to the Plan and the terms and conditions set
forth herein;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Grant of the Award.  Subject to the provisions of this Award Agreement and
the Plan, the Company hereby grants to the Participant, an aggregate of
________________ restricted stock units (the “RSUs”) each entitling the
Participant to receive one share of Company common stock (the “Shares”), subject
to adjustment as set forth in the Plan.  Seventy-five percent (75%) of the RSUs
shall be subject to time-based vesting (the “Time-Based RSUs”) and twenty-five
percent (25%) of the RSUs shall be subject to performance-based vesting (the
“Performance-Based RSUs”).
 
2. Incorporation of Plan.  The Participant acknowledges receipt of the Plan, a
copy of which is attached hereto and represents that he is familiar with its
terms and provisions.  This Award Agreement and the RSUs shall be subject to the
Plan, the terms of which are incorporated herein by reference, and in the event
of any conflict or inconsistency between the Plan and this Award Agreement, the
Plan shall govern.
 
3. Vesting Schedule.  Subject to the terms and conditions hereof, the
Participant shall vest in the RSUs as follows, unless previously vested or
canceled in accordance with the provisions of the Plan or this Award Agreement:
 
(a) Time-Based RSUs.  On each of the first, second and third anniversaries of
the Date of Grant, thirty-three and one-third percent (33 1/3%) of the
Time-Based RSUs shall vest and no longer be subject to cancellation pursuant to
Section 4 or the transfer restrictions set forth in Section 7 hereof (each date,
a “Time Vesting Date”).
 
(b) Performance-Based RSUs.  For each twelve (12)-month period ending December
31, 2014, 2015 and 2016, the Board of Directors will approve an annual return on
equity target (each, an “Annual Performance Target”).  Subject to the Company
achieving such Annual Performance Targets, on an average basis over the three
(3)-year period ending December 31, 2016 (the “Performance Period” and such
average attainment the “Total Performance Target”), the Performance-Based RSUs
shall vest pursuant to the following terms and no longer be subject to
cancellation pursuant to Section 4 or the transfer restrictions set forth in
Section 7 hereof:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) If the Company achieves or exceeds ninety percent (90%) of the Total
Performance Target, one hundred percent (100%) of the Performance-Based RSUs
shall vest on the fourth anniversary of the Date of Grant (the “Performance
Vesting Date”). 
 
(ii) If the Company achieves over eighty-five percent (85%) but less than ninety
percent (90%) of the Total Performance Target, between fifty percent (50%) and
one hundred percent (100%) of the Performance-Based RSUs (as determined on the
basis of linear interpolation) shall vest on the Performance Vesting Date. 
 
(iii) If the Company achieves eighty-five percent (85%) of the Total Performance
Target, fifty percent (50%) of the Performance-Based RSUs shall vest on the
Performance Vesting Date.
 
(iv) If the Company achieves over eighty percent (80%) but less than eighty-five
percent (85%) of the Total Performance Target, between twenty-five percent (25%)
and fifty percent (50%) of the Performance-Based RSUs (as determined on the
basis of linear interpolation) shall vest on the Performance Vesting Date.
 
(v) If the Company achieves less than eighty percent (80%) of the Total
Performance Target, the Participant forfeits the amount of Performance-Based
RSUs that would have vested on the Performance Vesting Date. 
 
The applicable Annual Performance Targets shall be established by the Committee
in writing no later than 90 days after the commencement of each applicable year
during the Performance Period for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (the “Code”).
 
4. Termination of Employment for Cause; Resignation without Good Reason.  In the
event that prior to the vesting of the RSUs hereunder, the Participant’s
employment is terminated by the Company for Cause or the Participant resigns his
employment without Good Reason (each as defined in the employment agreement
between the Company and the Participant dated December 31, 2008 (the “Employment
Agreement”)), all unvested RSUs shall be cancelled immediately without
consideration as of the date of such termination.
 
5.Death; Incapacity; Termination by the Company without Cause; Resignation for
Good Reason.  In the event that prior to the vesting of the RSUs hereunder, the
Participant’s employment is terminated (i) due to the Participant’s death or
Incapacity (as defined in the Employment Agreement), (ii) by the Company without
Cause or (iii) by the participant for Good Reason, all unvested RSUs shall vest
immediately and shall no longer be subject to cancellation pursuant to Section 4
or the transfer restrictions set forth in Section 7 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Change in Control.  Upon a Change in Control prior to the vesting of all of
the RSUs hereunder, all of the unvested RSUs shall vest immediately and shall no
longer be subject to cancellation pursuant to Section 4 or the transfer
restrictions set forth in Section 7 hereof.
 
7. Nontransferability of RSUs.  Unless otherwise determined by the Committee,
the RSUs may not be transferred, pledged, alienated, assigned or otherwise
attorned other than by last will and testament or by the laws of descent and
distribution or pursuant to a domestic relations order, as the case may be;
provided, however, that the Committee may, subject to such terms and conditions
as it shall specify, permit the transfer of the RSUs, including, without
limitation, for no consideration to a charitable institution or a Permitted
Transferee.  Any RSUs transferred to a charitable institution may not be further
transferable without the Committee’s approval and any of the RSUs transferred to
a Permitted Transferee shall be further transferable only by last will and
testament or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Participant.
 
8. No Rights as a Stockholder.  The RSUs do not entitle the Participant to any
of the rights of a stockholder of the Company, including, the right to vote
Shares until the Participant or his nominee becomes the holder of record of
Shares.
 
9. Dividends Equivalent Rights.  The Participant shall accumulate dividend
equivalent rights on all RSUs in an amount equal to the cash dividends paid with
respect to the Shares on each date prior to settlement of the Participant’s RSUs
that a cash dividend is paid on Shares.  The dividend equivalent rights shall be
held by the Company as a bookkeeping account and shall be subject to the same
terms and conditions (including vesting terms) as the corresponding RSUs and
shall accumulate and be paid if and when the corresponding RSUs are settled.
 
10. Settlement of RSUs.  Unless the Participant has executed and not revoked a
valid deferral election under the B/E Aerospace 2010 Deferred Compensation Plan,
as amended (the “DC Plan”) (or has elected an alternative investment allocation
with respect to RSUs deferred under the DC Plan), settlement of vested RSUs
shall be made within thirty (30) days following the  applicable Time Vesting
Date or Performance Vesting Date (or such earlier date on which the RSUs vest
pursuant to this Award Agreement; but in no event later than March 15th of the
calendar year immediately following the calendar year in which the applicable
vesting date occurs.  Settlement will be made by delivery of
Shares.  Notwithstanding the foregoing, the Company shall not be obligated to
deliver any Shares if counsel to the Company determines that such sale or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation, or agreement of the Company
with, any securities exchange or association upon which the Shares are listed or
quoted.  If the Participant has executed and not revoked a valid deferral
election, settlement shall be made in accordance with the DC Plan.
 
11. No Entitlements.
 
(a) No Right to Continued Employment.  This award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall (i)  alter the
Participant’s status as an “at-will” employee of the Company, (ii) be construed
as guaranteeing the Participant’s employment by the Company or as giving the
Participant any right to continue in the employ of the Company during any period
(including without limitation the period between the Date Of Grant and the
applicable vesting date in accordance with  Section 3) or (iii)  be construed as
giving the Participant any right to be reemployed by the Company following any
termination of Employment.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) No Right to Future Awards.  This award of RSUs and all other equity-based
awards under the Plan are discretionary.  This award does not confer on the
Participant any right or entitlement to receive another award of RSUs or any
other equity-based award at any time in the future or in respect of any future
period.
 
(c) No Effect on Future Employment Compensation.  The Company has made this
award of RSUs to the Participant in its sole discretion.  This award does not
confer on the Participant any right or entitlement to receive compensation in
any specific amount for any future fiscal year, and does not diminish in any way
the Company’s discretion to determine the amount, if any, of the Participant’s
compensation.  In addition, this award of RSUs is not part of the Participant’s
base salary or wages and will not be taken into account in determining any other
employment-related rights the Participant may have, such as rights to pension or
severance pay.
 
12. Taxes and Withholding.  No later than the date as of which an amount with
respect to the RSUs first becomes includable in the gross income of the
Participant for applicable income tax purposes, the Participant shall pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount.  Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in Shares, including Shares that
are issued in settlement of the award that gives rise to the withholding
requirement.  The obligations of the Company to settle the RSUs under this Award
Agreement shall be conditional upon such payment or arrangements and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant, including,
without limitation, by withholding Shares to be delivered upon settlement.
 
13. Securities Laws.  In connection with the grant, vesting or settlement of the
RSUs the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.
 
14. Miscellaneous Provisions.
 
(a) Notices.  Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other.  Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications.  Any such notice shall be deemed effective upon receipt thereof
by the addressee.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Headings.  The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Award Agreement.
 
(c) Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d) Entire Agreement.  This Award Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter
hereof.  They supersede all other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.
 
(e) Amendments.  The Board or the Committee shall have the power to alter,
amend, modify or terminate the Plan or this Award Agreement at any time;
provided, however, that no such termination, amendment or modification may
adversely affect, in any material respect, the Participant’s rights under this
Award Agreement without the Participant’s consent.  Notwithstanding the
foregoing, the Company shall have broad authority to amend this Award Agreement
without the consent of the Participant to the extent it deems necessary or
desirable (i) to comply with or take into account changes in or interpretations
of, applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations, (ii) to ensure that the RSUs are
not subject to taxes, interest and penalties under Section 409A of the Code,
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) to take into account significant acquisitions or dispositions of assets
or other property by the Company.  Any amendment, modification or termination
shall, upon adoption, become and be binding on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  The Committee shall give written notice to the Participant in
accordance with Section 14(a) of any such amendment, modification or termination
as promptly as practicable after the adoption thereof.  The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the RSUs in any manner that is consistent with the
Plan and approved by the Committee.
 
(f) Section 409A.
 
(i) The RSUs are intended to constitute “short-term deferrals” for purposes of
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”).  If any provision of the Plan or this Award Agreement would,
in the reasonable good faith judgment of the Committee, result or likely result
in the imposition on the Participant of a penalty tax under Section 409A, the
Committee may modify the terms of the Plan or this Award Agreement, without the
consent of the Participant, in the manner that the Committee may reasonably and
in good faith determine to be necessary or advisable to avoid the imposition of
such penalty tax.  This Section 14(f) does not create an obligation on the part
of the Company to modify the Plan or this Award Agreement and does not guarantee
that the RSUs will not be subject to taxes, interest and penalties under Section
409A.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) Notwithstanding anything to the contrary in the Plan or this Award
Agreement, to the extent that the RSUs constitute deferred compensation for
purposes of Section 409A and the Participant is a “Specified Employee” (within
the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), no payment or distribution
of any amounts with respect to the RSUs that are subject to Section 409A may be
made before the first business day following the six (6) month anniversary from
the Participant’s “Separation from Service” from the Company (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.
 
(iii) The actual date of settlement pursuant to Section 10 shall be within the
sole discretion of the Company.  In no event may the Participant be permitted to
control the year in which settlement occurs.
 
(g) Successor.  Except as otherwise provided herein, this Award Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7 hereof.
 
(h) Choice of Law.  Except as to matters of federal law, this Award Agreement
and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
6

--------------------------------------------------------------------------------

 
 

 
B/E AEROSPACE, INC.
       
By:
     
Name: Amin Khoury
    Title:   Chairman of the Board

 
7